Citation Nr: 1146137	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to financial assistance in the purchase of specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2011 the Board issued a decision which denied the Veteran's claim for financial assistance in the purchase of an automobile and adaptive equipment, and which remanded the Veteran's claim for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The April 2011 Board remand noted that effective October 25, 2010, VA amended its regulations regarding eligibility for specially adapted housing and special home adaptation grants.  These provisions apply to claims received on or after December 10, 2004.  The amended provisions apply in the instant case as the Veteran's claim was received November 2005.  The April 2011 remand instructed that the AMC should issue a supplemental statement of the case (SSOC) which provides the Veteran a copy of the amended provisions of 38 C.F.R. §§ 3.809 and 3.809a.  A review of the record reveals that the August 2011 SSOC did not provide the Veteran the amended provisions of 38 C.F.R. §§ 3.809 and 3.809a.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board imposes upon the Secretary of Veterans' Affairs a concomitant duty to ensure compliance with the terms of the remand, either personally or as "the head of the Department."  38 U.S.C.A. § 303 (West 2002).  Further, the Court stated that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim must be remanded in order that proper notice may be provided to the Veteran.

The Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical records dated from April 2011 to present.

2.  Send the Veteran a letter providing the notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b), to include a description of the information and evidence necessary to substantiate his claim for entitlement to financial assistance in the purchase of specially adapted housing or a special home adaptation grant

3.  After the appropriate time period, reconsider the Veteran's claim.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case which provides a copy of the current versions of 38 C.F.R. §§ 3.809 and 3.809a.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


